                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                 NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                           JOHN UTNE,
                                  10                                                        Case No. 16-cv-01854-RS
                                                        Plaintiff,
                                  11
                                                 v.                                         ORDER ON CROSS MOTIONS FOR
                                  12                                                        PARTIAL SUMMARY JUDGMENT
Northern District of California
 United States District Court




                                           HOME DEPOT U.S.A., INC.,
                                  13
                                                        Defendant.
                                  14

                                  15                                          I. INTRODUCTION

                                  16           This class action labor dispute arises from the alleged failure of defendant Home Depot

                                  17   U.S.A., Inc. (“Home Depot”) to pay its store employees, including named plaintiff John Utne, for

                                  18   the full amount of time worked. In March 2018, Utne’s motion to certify two employee classes—

                                  19   the “Lock-In Class” and the “Hourly Employee Class” (collectively, “Plaintiffs”)—was granted.

                                  20   Plaintiffs now move for partial summary judgment that Home Depot is liable (1) to the Lock-In

                                  21   Class for employee time spent waiting to be let out of the store after clocking out and (2) to the

                                  22   Hourly Employee Class for time spent walking to the back of the store and donning the required

                                  23   orange work aprons before clocking in. Home Depot opposes this motion and seeks partial

                                  24   summary judgment that it is not liable to the Hourly Employee Class for the pre-shift time

                                  25   described above, or for the waiting time1 and wage statement claims that derive therefrom. For the

                                  26
                                  27   1
                                        For the purposes of this order, the “waiting time” claim refers to the Hourly Employee Classes’
                                  28   Third Claim for failure to pay all final wages at the time of employee termination. This is not to be
                                       confused with the Lock-In Class’s First Claim for failure to pay workers for time spent waiting to
                                   1   reasons set forth below, Plaintiffs’ motion is denied. Home Depot’s motion for partial summary

                                   2   judgment is granted with respect to the Hourly Employee Class’s waiting time and wage statement

                                   3   claims, but is otherwise denied.2

                                   4                                          II. BACKGROUND

                                   5          A. Procedural History

                                   6          In March 2016, Utne filed suit against Home Depot in the Superior Court of California

                                   7   seeking recovery of unpaid wages and derivative penalties on behalf of himself and other Home

                                   8   Depot store employees in California. The action was subsequently removed to federal court. The

                                   9   operative Third Amended Complaint (“TAC”) advances five claims under California Law for (1)

                                  10   failure to pay hourly wages, Cal. Lab. Code §§ 223, 510, 1194, 1197, 1198; (2) failure to provide

                                  11   accurate written wage statements, id. § 226; (3) failure timely to pay all wages at the termination

                                  12   of employment, id. § 201-203; (4) violation of California’s Unfair Competition Law, Cal. Bus. &
Northern District of California
 United States District Court




                                  13   Prof. Code § 17200 et seq.; and (5) civil penalties arising from Home Depot’s alleged violation of

                                  14   various provisions of the state labor code, Cal. Lab. Code § 2698 et seq.3

                                  15          On March 30, 2018, two classes were certified: (1) a Lock-In Class made up of “[a]ll

                                  16   individuals employed by Home Depot in hourly-paid or non-exempt positions in Home Depot

                                  17   stores in California at any time since March 8, 2012, and who worked at least one shift ending

                                  18   after the time that the Home Depot store was scheduled to close to the public for the evening,” and

                                  19   (2) an Hourly Employee Class made up of “[a]ll individuals employed by Home Depot in hourly-

                                  20   paid or non-exempt positions in California at any time since March 8, 2012.” Order Granting

                                  21

                                  22
                                       be released from the store.
                                  23   2
                                         Home Depot also moves to strike 22 of the 47 declarations submitted by Plaintiffs in support of
                                  24   their motion for partial summary judgment. The outcome of Plaintiffs’ motion is the same
                                       regardless of whether these declarations are considered, accordingly the motion to strike is denied
                                  25   as moot.

                                  26
                                       3
                                         On December 4, 2017, partial summary judgment was granted in Home Depot’s favor, but only
                                       to the extent that Plaintiffs’ claims were premised on Home Depot’s rounding practices when
                                  27   keeping time. That order has little bearing on the motions at issue here.

                                  28                                                                                  ORDER ON CROSS MOTIONS
                                                                                                                    CASE NO. 16-cv-01854-RS
                                                                                         2
                                   1   Class Cert. 1, 11.

                                   2          B. Factual Background for Hourly Employee Class

                                   3          The primary question with respect to the Hourly Employee Class is whether workers were

                                   4   subject to Home Depot’s control from the time they entered the store to the time they clocked-in.

                                   5   The parties agree that both the primary clock-in machine and the employee lockers where the

                                   6   orange aprons are stored are typically located in the back of the store. It is possible, however, for

                                   7   store employees to clock in and out from computer terminals located near store entrances,

                                   8   Pennington Tr. 25:9-14,4 and several class members testified to using these terminals to clock in or

                                   9   out. See, e.g., Navarrete Decl. ¶¶ 2, 6; Brown Decl. ¶ 2; Chavez Decl. ¶ 3; Bovee Decl. ¶¶ 3, 5; see

                                  10   also Alvarez Tr. 72:12-74:25.5

                                  11          It is also undisputed that Home Depot maintains a written policy which states: “Associates

                                  12   are not permitted to remain in the store unless they are working or shopping.” Leviant Decl. Ex. 4.
Northern District of California
 United States District Court




                                  13   The parties dispute, however, whether this policy applies to the beginning of the workday. When

                                  14   asked to clarify this issue, Home Depot’s Rule 30(b)(6) witness, Barbara Pennington, testified: “I

                                  15   think the company’s intent with respect to this language was really designed for the end of the

                                  16   day, but it could apply at the beginning of the day.” Pennington Tr. 39:2-13. Pennington gave two

                                  17   reasons for the policy, namely preventing employees from inadvertently performing work for

                                  18   which they were not being compensated and ensuring an accurate head count of employees in the

                                  19   event of an emergency evacuation. Id. 37:18-22, 38:3-11.

                                  20          Home Depot maintains another written policy directing employees to put on their orange

                                  21   work aprons before clocking in. The policy states: “Remember that you should arrive fully

                                  22   prepared to begin your shift. In stores, associates should put on their aprons just before clocking

                                  23

                                  24   4
                                         Excerpts from the Barbara Pennington’s deposition transcript can be found either (1) under
                                  25   Docket 77 as Exhibit A to declaration of Donna Mezias or (2) under Docket 131 as Exhibit 1 to
                                       the declaration of Thomas Segal.
                                  26   5
                                         The foregoing declarations can be found under Dockets 78 and 79. The Alvarez deposition
                                  27   transcript is filed under Docket 126 as Tab 9 to the Compendium of Evidence.

                                  28                                                                                 ORDER ON CROSS MOTIONS
                                                                                                                   CASE NO. 16-cv-01854-RS
                                                                                          3
                                   1   in.” Leviant Decl. Ex. 4. Pennington similarly testified that “[w]hen an associate arrives at the start

                                   2   of their shift, they need to go to the back, get their apron, put it on, go to the time clock and clock

                                   3   in.” Pennington Tr. 37:7-10.

                                   4            Finally, Home Depot proffers testimony from several class members that they routinely

                                   5   engaged in personal activity while waiting to clock in, including watching television, doing

                                   6   homework, talking on the phone, checking social media, drinking coffee, and chatting with co-

                                   7   workers in the break room. A few class members also testified to being generally unaware of

                                   8   restrictions on their conduct while waiting to clock in. See Stith Tr. 77:10-18; Alvarez Tr. 50:3-17.

                                   9   Utne indicated, however, that employees were prohibited from checking their phones while in the

                                  10   store and that this was a “[f]iring offense.” Utne Tr. 92:11-93:9.6

                                  11            C. Factual Background for Lock-In Class

                                  12            Once Home Depot stores close to the public for the night, the store’s exterior doors are
Northern District of California
 United States District Court




                                  13   locked and a key is required to enter or exit the building. Certain designated key-carrying

                                  14   employees or managers are tasked with letting employees out of the store. It is undisputed that, on

                                  15   some occasions, this procedure has resulted in employees being forced to wait until a manager was

                                  16   available to let them out. Pennington Tr. 51:19-24 (explaining that employees can “go to the front

                                  17   of the store and wait for the manager or page the manager” in order to be let out of the store).7

                                  18   Several class members testify, however, that they were almost always let out of the store without

                                  19   any wait. See e.g., Henley Tr. 44:4-46:18; Andia Tr. 102:10-103:12; De La Rosa Decl. ¶ 5;

                                  20   Mothershed Decl. ¶ 5.8

                                  21

                                  22   6
                                         The Utne, Stith, and Alvarez depositions can be found under Docket 126 at Tabs 2, 6, and 9 to
                                  23   the Compendium of Evidence.
                                       7
                                  24     While Home Depot frames this as a contested issue, the testimony they provide casts doubt on
                                       the extent to which employees were forced to wait, not on the fact that some employees were on
                                  25   some occasions forced to wait. Indeed, at least one of the declarations upon which the company
                                       relies expressly states that the declarant was forced to wait to be released on one occasion. De La
                                  26   Rosa Decl. ¶ 5 (“The longest I have ever had to wait for the door to be unlocked is about five
                                       minutes.”).
                                  27   8
                                           The Andia and Henley depositions can be found under Docket 126 at Tabs 10 and 28. The De La
                                  28                                                                                  ORDER ON CROSS MOTIONS
                                                                                                                    CASE NO. 16-cv-01854-RS
                                                                                          4
                                   1          There is also conflicting evidence regarding the extent to which employee time spent

                                   2   waiting to leave the store was unpaid. While some employees clocked out in the rear of the store

                                   3   then waited to be released, other class members clocked out near the front of the store right before

                                   4   exiting the building. Neither party definitively establishes the extent to which class members were

                                   5   permitted, or advised, to clock out at the front of the store. Home Depot policy also allowed

                                   6   employees to report time not captured by the timeclock by submitting a time adjustment form.

                                   7   Pennington Tr. 64:4-15; see also Utne Tr. 196:19-200:14; Ceja Decl. ¶ 7; Marmolejo Decl. ¶ 5;

                                   8   Lee Tr. 68:4-69:5 (explaining that he submitted a correction form when forced to wait to be let

                                   9   out).9 Several Home Depot managers also testify to advising employees to submit time adjustment

                                  10   forms if they are forced to wait at the exit before being released. Some employees, however, chose

                                  11   not to submit correction forms because they considered the amount of time insignificant. Others

                                  12   stated that they were unaware they could be compensated for the wait time.
Northern District of California
 United States District Court




                                  13                                        III. LEGAL STANDARD

                                  14          The purpose of summary judgment “is to isolate and dispose of factually unsupported

                                  15   claims or defenses.” Celotex Corp. v. Catrett, 477 U.S. 317, 323-24 (1986). Summary judgment is

                                  16   proper if there is no genuine dispute of material fact and the moving party is entitled to judgment

                                  17   as a matter of law. Fed. R. Civ. P. 56. The Court must ultimately decide “whether the ‘specific

                                  18   facts’ set forth by the nonmoving party, coupled with undisputed background or contextual facts,

                                  19   are such that a rational or reasonable jury might return a verdict in its favor based on that

                                  20   evidence.” T.W. Elec. Serv. Inc. v. Pac. Elec. Contractors Ass’n, 809 F.2d 626, 631 (9th Cir.

                                  21   1987). When making this evaluation, courts draw all reasonable inferences in favor of the non-

                                  22   moving party. Masson v. New Yorker Magazine, Inc., 501 U.S. 496, 520-21 (1991).

                                  23                                            IV. DISCUSSION

                                  24

                                  25
                                       Rosa and Mothershed declarations can be found under Docket 79 at Tabs 35 and 52.
                                  26   9
                                        The Lee deposition can be found under Docket 126 at Tab 11. The Ceja and Marmolejo
                                  27   declarations can be found under Dockets 78 and 79.

                                  28                                                                                 ORDER ON CROSS MOTIONS
                                                                                                                   CASE NO. 16-cv-01854-RS
                                                                                          5
                                   1          Under California law, a plaintiff seeking to recover for unpaid work time bears the burden

                                   2   of proving he or she was engaged, suffered, or permitted to work without compensation. Morillion

                                   3   v. Royal Packing Co., 22 Cal. 4th 575, 586 (Cal. 2000). This standard can be met by showing

                                   4   either (1) the employee was “subject to the control of the employer” or (2) the employee was

                                   5   “suffered or permitted to work.” Taylor v. Cox Commc’n Cal., LLC, 283 F. Supp. 3d 881, 886

                                   6   (C.D. Cal. 2017) (quoting Morrillion, 22 Cal. 4th at 582). Under the “control” prong of this test,

                                   7   the “level of the employer’s control over its employees, rather than the mere fact that the employer

                                   8   requires the employees’ activity, is determinative.” Morillion, 22 Cal. 4th at 587. The plaintiff

                                   9   must also show the employer “knew or should have known off-the-clock work was occurring.”

                                  10   Brinker Rest. Corp. v. Super Ct., 53 Cal. 4th 1004, 1051-52 (Cal. 2012); see also Cleveland v.

                                  11   Groceryworks.com, LLC, 200 F. Supp. 3d 924, 938 (N.D. Cal. 2016).

                                  12          A. Liability to Hourly Employee Class
Northern District of California
 United States District Court




                                  13          Plaintiffs seek a partial summary judgment finding that Home Depot is liable to the Hourly

                                  14   Employee Class for time spent walking to the back of the store and donning the required orange

                                  15   work aprons before clocking in. Home Depot seeks partial summary judgment that the company is

                                  16   not liable for failure to pay employees for this time, or for the waiting time and wage statement

                                  17   claims that derive therefrom. In the alternative, Home Depot seeks partial summary judgment with

                                  18   respect to the waiting time and wage statement claims under the good faith defense.

                                  19              1. First Claim: Failure to Pay for Pre-Shift Time

                                  20          Both parties seek partial summary judgment regarding whether Home Depot must

                                  21   compensate employees for the time it takes them to walk from the store entrance to the lockers in

                                  22   the back of the store, don their orange work aprons, and then clock in. The key question is whether

                                  23   members of the Hourly Employee Class were subject to Home Depot’s control from the time they

                                  24   enter the store to the moment they clock in. As explained in the March 2018 order granting class

                                  25   certification, this is a mixed question of law and fact. Order Granting Class Cert. 7.

                                  26          Plaintiffs argue Home Depot’s policy prohibited employees from “remaining” in the store

                                  27   unless they are working or shopping, combined with its policy instructing employees to put on

                                  28                                                                                ORDER ON CROSS MOTIONS
                                                                                                                  CASE NO. 16-cv-01854-RS
                                                                                         6
                                   1   their aprons before clocking in shows employees are subject to Home Depot’s control immediately

                                   2   upon entering the store. In Home Depot’s view, however, the fact that numerous employees

                                   3   engaged in personal activity before starting their shifts definitively shows employees were not

                                   4   subject to Home Depot’s control during this pre-shift time. Accordingly, Home Depot argues, it is

                                   5   not liable for failure to pay for this time, or for the waiting time and wage penalty claims which

                                   6   derive from this alleged failure to pay.

                                   7          Both parties’ arguments are unavailing. First, there is a factual dispute regarding whether

                                   8   Home Depot’s policy prohibiting employees from remaining in the store applied to the beginning

                                   9   of the workday. Pennington’s testimony on this point is ambiguous. That class members admit to

                                  10   spending time on personal activity on Home Depot’s premises while waiting to begin their shifts

                                  11   further suggests this policy may indeed have applied exclusively to the end of the work day.

                                  12   Ultimately, however, this question of fact is reasonably subject to dispute. If indeed employees
Northern District of California
 United States District Court




                                  13   were prohibited from arriving early and engaging in leisure activity while waiting to begin work,

                                  14   or prohibited from using their cell phones in the store, this would weigh in favor of a finding that

                                  15   they are subject to Home Depot’s control immediately upon their arrival. By contrast, if this policy

                                  16   applied exclusively to the end of the day, a reasonable jury could conclude Plaintiffs were not

                                  17   subject to Home Depot’s control immediately upon entering the store.

                                  18          While Plaintiffs try to characterize any time class members may have spent on personal

                                  19   activities as a damages issue, this personal activity sheds light on whether Home Depot actually

                                  20   exercised control over employees as soon as they entered the store. Furthermore, standing on its

                                  21   own, Home Depot’s written policy requiring employees to put on their aprons “just before

                                  22   clocking in” does not necessarily render class members’ subject to the company’s control as soon

                                  23   as they enter the store. Plaintiffs’ final argument is that Home Depot must compensate employees

                                  24   for this time because otherwise workers “could be required to walk 20 uncompensated minutes

                                  25   daily to a time clock in the back of the warehouse.” Plaintiffs’ Reply 11. This argument is

                                  26   similarly unavailing.

                                  27          The fact that an employee must cross an employer’s premises in order to clock in for work,

                                  28                                                                                ORDER ON CROSS MOTIONS
                                                                                                                  CASE NO. 16-cv-01854-RS
                                                                                         7
                                   1   or after clocking out for the day, does not necessarily render the time it takes to reach the time

                                   2   clock compensable. See Overton v. Walt Disney Co., 136 Cal. App. 4th 263, 265 (Cal. Ct. App.

                                   3   2006). The named plaintiff in Overton was employed at Disneyland and, due to expansion of the

                                   4   park, was assigned an employee parking spot a mile away from the employee entrance. Id. at 265.

                                   5   Disney provided a free shuttle from the parking lot to the employee entrance where the timeclock

                                   6   was located. Id. at 265-66. The California Court of Appeal held that the time spent riding the free

                                   7   shuttle was not compensable because Disney employees were not required to take the shuttle and

                                   8   could avail themselves of other forms of transportation that bypassed the employee parking lot. Id.

                                   9   at 271. This was so even though employees ostensibly had to travel over Disney property in order

                                  10   to reach the timeclock, no matter which form of transportation they took.

                                  11          Similarly, a district court in this district has held that employees who were subject to a

                                  12   security inspection upon leaving their place of work could not receive compensation for the time
Northern District of California
 United States District Court




                                  13   spent “pack[ing] up and travel[ing] to the front of the store after clocking out” because the

                                  14   employees were free to engage in personal activities during this time—such as shopping, using the

                                  15   bathroom, or calling for transportation—and would have to pack up and leave regardless of

                                  16   whether they were subject to search at the exit. Chavez v. Converse, Inc., No. 15-cv-03746, 2017

                                  17   WL 4552083, at *9 (N.D. Cal. Oct. 11, 2017). This is not to say an employee could never be

                                  18   deemed under the control of an employer while crossing the employer’s premises to clock in,

                                  19   simply that additional evidence of control may be necessary. As explained above, the additional

                                  20   indicia of control in this case are subject to dispute. Accordingly, both motions for summary

                                  21   judgment regarding Home Depot’s liability to pay for pre-shift time are denied.

                                  22          This does not, however, fully dispose of Home Depot’s motion. In the event the Hourly

                                  23   Employee Class’s First Claim is allowed to proceed, Home Depot independently seeks partial

                                  24   summary judgment with respect to the class’s waiting time (Third Claim) and wage statement

                                  25   claims (Second Claim) theories of recovery.

                                  26              2. Third Claim: Waiting Time Penalties

                                  27          Section 203 of the California Labor code provides for penalties where an employer

                                  28                                                                                 ORDER ON CROSS MOTIONS
                                                                                                                   CASE NO. 16-cv-01854-RS
                                                                                         8
                                   1   “willfully” failed to pay wages at the time an employee is terminated. Cal. Lab. Code § 203. The

                                   2   California Department of Industrial Relations defines the term “willful” as used in Section 203 to

                                   3   mean the absence of a good faith dispute. 8 Cal. Code Regs. § 13520(a). A good faith dispute

                                   4   exists where “an employer presents a defense, based in law or fact which, if successful, would

                                   5   preclude any recover[y] on the part of the employee.” Amaral v. Cintas Corp. No. 2, 163 Cal.

                                   6   App. 4th 1157, 1201 (Cal. Ct. App. 2008). Legal uncertainty as to the merits of a claim may

                                   7   provide a presumption of good faith. Id. at 1202; see also Hildebrandt v. TWC Admin. LLC, No.

                                   8   EDCV 13-02276, 2015 WL 12911754, at *18 (C.D. Cal. March 18, 2015). By contrast, defenses

                                   9   that are “unsupported by any evidence, are unreasonable, or are presented in bad faith” do not

                                  10   present a good faith dispute. Diaz v. Grill Concepts Servs., Inc., 23 Cal. App. 5th 859, 873-74

                                  11   (Cal. Ct. App. 2018).

                                  12          Home Depot argues persuasively that Plaintiffs cannot recover under Sections 203 because
Northern District of California
 United States District Court




                                  13   a good faith dispute exists with respect to the compensability of the pre-shift time at issue. As

                                  14   explained in Part IV.A.1, supra, there is a material dispute regarding whether members of the

                                  15   Hourly Employee Class were in fact subject to Home Depot’s control from the time they entered

                                  16   the store to the time they clocked in. Although Plaintiffs raise the specter of bad faith conduct on

                                  17   Home Depot’s part, they point to no evidence of bad faith aside from the parties’ conflicting

                                  18   interpretations of Home Depot’s policy regarding employees remaining in the store outside of

                                  19   work hours. This is insufficient to support a finding of bad faith. Accordingly, summary judgment

                                  20   is granted in Home Depot’s favor with respect to this claim.

                                  21              3. Second Claim: Wage Statement Penalties

                                  22          While both parties agree the good faith defense applies to claims arising under Section

                                  23   203, they disagree about the applicability of this defense to Section 226. This section provides for

                                  24   penalties where the plaintiff establishes an employer’s “knowing and intentional” failure to

                                  25   provide accurate wage statements. Cal. Lab. Code § 226(e). The statute clarifies that the existence

                                  26   of a “knowing and intentional failure” does not include “an isolated and unintentional payroll error

                                  27   due to a clerical or inadvertent mistake” and may depend in part on whether the employer has

                                  28                                                                                ORDER ON CROSS MOTIONS
                                                                                                                  CASE NO. 16-cv-01854-RS
                                                                                         9
                                   1   adopted “a set of policies, procedures, and practices that fully comply with this section.” Id.

                                   2   § 226(e)(3).

                                   3           District courts in California are divided over whether the good faith defense applies to

                                   4   Section 226,10 while the California Court of Appeal has upheld application of the good faith

                                   5   defense to such claims. Amaral, 163 Cal. App. 4th at 1201-04. The opinions holding that the good

                                   6   faith defense applies to Section 226 are persuasive. As explained in Boyd v. Bank of Am. Corp.,

                                   7   the “knowing and intentional” standard requires something more than a mere violation of Section

                                   8   226(a). 109 F. Supp. 3d 1273, 1308 (C.D. Cal. 2015) (“Penalizing employers who, in good faith

                                   9   but ultimately incorrectly, believe that their employees are exempt, and on this basis do not

                                  10   comply with § 226, is inconsistent with the requirement that a violation be “knowing and

                                  11   intentional.”). Accordingly, a good faith defense regarding the amount of wages owed precludes a

                                  12   finding of liability under Section 226 based an employer’s failure to include the disputed wages in
Northern District of California
 United States District Court




                                  13   the wage statement. Such an omission is not a “knowing and intentional” failure to provide an

                                  14   accurate wage statement.

                                  15          Furthermore, the “knowing and intentional” standard applicable to Section 226 is closely

                                  16   related to the “willfulness” standard which governs Section 203. See Woods, 2015 WL 2453202,

                                  17   at *4 (discussing the overlap between the definitions of the terms “willful” and “intentional” under

                                  18   California law). Given the similarity between these two governing standards, it is only logical that

                                  19   the good faith defense would apply to both Sections, not merely to Section 203. As explained

                                  20   above, Home Depot has advanced a good faith defense with respect to the alleged pre-shift work

                                  21   time. Home Depot’s motion for summary judgment is therefore granted with respect to the Section

                                  22   226 claim.

                                  23
                                       10
                                  24      Compare Villalpando v. Exel Direct Inc., No. 12-cv-04137, 2015 WL 5179486, at *36-37 (N.D.
                                       Cal. Sept. 3, 2015), Woods v. Vector Mktg. Corp., No. C-14-0264, 2015 WL 2453202, at *2-4
                                  25   (N.D. Cal. May 22, 2015), Pedroza v. PetSmart, Inc., No. ED CV 11-298, 2012 WL 9506073, at
                                       *5 n.6 (C.D. Cal. June 14, 2012) (collecting cases), and Dalton v. Lee Publ’ns, Inc., No.
                                  26   08cv1072, 2011 WL 1045107, at *5-6 (S.D. Cal. March. 22, 2011), with Cabardo v. Patacsil, 248
                                       F. Supp. 3d 1002, 1010 (E.D. Cal. 2017); Bernstein v. Virgin Am., Inc., 227 F. Supp. 3d 1049,
                                  27   1076 (N.D. Cal. 2017); Garnett v. ADT LLC, 139 F. Supp. 3d 1121, 1133-34 (E.D. Cal. 2015).

                                  28                                                                                ORDER ON CROSS MOTIONS
                                                                                                                  CASE NO. 16-cv-01854-RS
                                                                                        10
                                   1          B. Liability to Lock-In Class

                                   2          Plaintiffs alone move for partial summary judgment with respect to the Lock-In Class.

                                   3   They specifically seek a finding that Home Depot is liable to the class for employee time spent

                                   4   waiting to be let out of the store after clocking out. Home Depot’s security policy requires the

                                   5   doors of the store to be locked to the public after closing, allegedly resulting in employees having

                                   6   to wait to be let out of the store after clocking out. In Plaintiffs’ view, this time is compensable

                                   7   because employees remain under Home Depot’s control until they are released from the building.

                                   8   Home Depot responds that disputes of fact exist as to (1) whether members of the Lock-In Class in

                                   9   fact had to wait to be released, and (2) whether Home Depot knew, or should have known,

                                  10   employees were waiting without compensation. Home Depot’s argument is ultimately the more

                                  11   persuasive.

                                  12          While it is undisputed that at least some class members were forced to wait to be released
Northern District of California
 United States District Court




                                  13   at the end of their shifts, others testify they were let out immediately after clocking out. Moreover,

                                  14   class member testimony reveals that at least some class members were able to clock out at the

                                  15   front of the store immediately before leaving, or to submit time adjustment forms to account for

                                  16   time spent waiting to be released. In light of these divergent experiences, one cannot safely

                                  17   “extrapolate[e] the testimony of some class members to the class as a whole” at the summary

                                  18   judgment stage. Brady v. Deloitte & Touche LLP, No. C 08-177, 2012 WL 1059694, at *6 & n.3

                                  19   (N.D. Cal. Mar. 27, 2012). In other words, viewing the evidence in the light most favorable to

                                  20   Home Depot, a reasonable fact-finder could conclude members of the Lock-In Class were not, as a

                                  21   class, subject to a policy of being forced to wait on Home Depot’s premises without pay.

                                  22          Plaintiffs argue conflicting testimony regarding whether class members were forced to wait

                                  23   to be let out of the store does not defeat their motion because they are merely seeking a “threshold

                                  24   determination of whether [Home Depot’s] policy is unlawful.” Plaintiffs’ Reply 15 (citing Dilts v.

                                  25   Penske Logistics, LLC, 188 F. Supp. 3d 1016 (S.D. Cal. 2016)). Here, however, the lawfulness of

                                  26   the policy turns upon the degree to which it resulted in class members being forced to wait without

                                  27   pay. In other words, Plaintiffs’ theory of liability rests upon factual findings about the practical

                                  28                                                                                  ORDER ON CROSS MOTIONS
                                                                                                                    CASE NO. 16-cv-01854-RS
                                                                                         11
                                   1   effect of Home Depot’s lock-in policy rather than upon a facial analysis of the policy.

                                   2          Even if Plaintiffs could show the Lock-In Class was forced to wait without pay, they fail to

                                   3   show Home Depot knew, or should have known, employees were not being compensated for any

                                   4   wait time. As explained above, some employees were able to clock out at the front of the stores

                                   5   immediately before leaving, whereas others submitted time adjustment forms when their wait time

                                   6   was not captured by the timeclock. Plaintiffs point to testimony that certain class members were

                                   7   not informed they could be paid for this time as evidence that Home Depot should have known

                                   8   this time was not being properly captured. They further argue Home Depot’s “makeshift” and

                                   9   “sporadic” efforts to ensure employees were paid for wait time demonstrates their awareness of

                                  10   the problem. Plaintiffs’ Reply 13. Is it not clear, however, that these alternative methods of

                                  11   recording time were used only sporadically. Neither party paints a clear picture of how common it

                                  12   was for employees to use these alternative methods, or whether these options were well-
Northern District of California
 United States District Court




                                  13   advertised. Accordingly, the question whether Home Depot should have known that, despite these

                                  14   alternative time capture methods, employees were not being compensated for their wait time

                                  15   cannot be definitively resolved at this stage.

                                  16          Finally, Plaintiffs argue that, under California law, employers cannot shift the burden of

                                  17   keeping track of small time increments to employees, Troester v. Starbucks Corp., 5 Cal. 5th 829,

                                  18   848, and therefore the time adjustment process cannot excuse Home Depot’s failure to pay

                                  19   employees for uncaptured wait time. This argument misses the mark. First, the portion of Troester

                                  20   cited by Plaintiffs stands for the position that the de minimis exception for employee pay does not

                                  21   apply to regularly occurring work time that can reasonably be estimated or captured. Id. (“We

                                  22   recognize that one of the main impetuses behind the de minimis doctrine in wage cases is the

                                  23   practical administrative difficulty of recording small amounts of time for payroll purposes . . . .

                                  24   But employers are in a better position than employees to devise alternatives that would permit the

                                  25   tracking of small amounts of regularly occurring work time.”) (quotation omitted).

                                  26          The de minimis exception simply has no bearing on the present analysis. Home Depot’s

                                  27   time adjustment process is relevant only to the extent it helps establish whether Home Depot knew

                                  28                                                                                 ORDER ON CROSS MOTIONS
                                                                                                                   CASE NO. 16-cv-01854-RS
                                                                                         12
                                   1   or should have known employee wait time was not being properly compensated. As explained

                                   2   above, this is a disputed factual question that must be resolved at trial. Accordingly, Plaintiffs’

                                   3   motion for summary judgment with respect to the Lock-In Class is denied.

                                   4                                            V. CONCLUSION

                                   5          For the reasons set forth above, Plaintiffs’ motion for partial summary judgment is denied.

                                   6   Home Depot’s motion for partial summary judgment is granted with respect to the Hourly

                                   7   Employees’ waiting time and wage statement claims, but is otherwise denied.11

                                   8

                                   9   IT IS SO ORDERED.

                                  10

                                  11   Dated: July 11, 2019

                                  12                                                     ______________________________________
Northern District of California
 United States District Court




                                                                                         RICHARD SEEBORG
                                  13                                                     United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25
                                       11
                                  26      The parties are reminded that e-filed documents must include text search capabilities, unless the
                                       filer only has access to a paper copy of the document. Civ. Local R. 5-1(e)(2). This helps conserve
                                  27   Court resources and increase the accuracy and thoroughness of decisions.

                                  28                                                                                 ORDER ON CROSS MOTIONS
                                                                                                                   CASE NO. 16-cv-01854-RS
                                                                                         13
